Ellison, J.
Defendant, who is a druggist and pharmacist, was tried and convicted under section 6, Laws, 1887, page 181, known as the “local option law,” for selling intoxicating liquors, viz., two ounces of brandy, in a city which had adopted - that law. He prosecutes this appeal, and asks that the judgment be reversed, on the ground that he sold the liquor on a prescription from a regularly registered and practicing physician, under section 2 of the druggist and pharmacist law of 1883, page 90. The defendant was convicted on the theory that the local option law, in counties where it was adopted, repealed the druggist and pharmacist law as to the sale of intoxicating liquors. We will reverse the judgment on the authority of Ex parte Swann, 96 Mo. 44, where the supreme court decide that the local option law does not interfere with the law concerning druggists and pharmacists. Reversed.
All concur.